                                                                   Case 2:18-bk-15829-NB       Doc 233 Filed 06/27/19 Entered 06/27/19 15:58:00   Desc
                                                                                                 Main Document    Page 1 of 4


                                                                    1 WEILAND GOLDEN GOODRICH LLP
                                                                      Jeffrey I. Golden, State Bar No. 133040
                                                                    2 jgolden@wgfllp.com
                                                                      Beth E. Gaschen, State Bar No. 245894
                                                                    3 bgaschen@wgllp.com
                                                                      Ryan W. Beall, State Bar No. 313774
                                                                    4 rbeall@wgllp.com
                                                                      650 Town Center Drive, Suite 600
                                                                    5 Costa Mesa, California 92626
                                                                      Telephone 714-966-1000
                                                                    6 Facsimile      714-966-1002

                                                                    7 Attorneys for Chapter 7 Trustee
                                                                      Wesley H. Avery
                                                                    8

                                                                    9                           UNITED STATES BANKRUPTCY COURT
                                                                   10                            CENTRAL DISTRICT OF CALIFORNIA
                                                                   11                                   LOS ANGELES DIVISION
Weiland Golden Goodrich LLP
                                                Fax 714-966-1002




                                                                   12 In re                                        Case No. 2:18-bk-15829-NB
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13 PHILIP JAMES LAYFIELD,                       Chapter 7

                                                                   14                Debtor.                       LIMITED OPPOSITION TO MOTION FOR
                                                                                                                   RELIEF FROM THE AUTOMATIC STAY
                              Tel 714-966-1000




                                                                   15                                              UNDER 11 U.S.C. § 362 (ACTION IN
                                                                                                                   NONBANKRUPTCY FORUM)
                                                                   16
                                                                                                                   DATE:  July 9, 2019
                                                                   17                                              TIME:  10:00 a.m.
                                                                                                                   PLACE: Courtroom 1545
                                                                   18                                                     255 E. Temple Street
                                                                                                                          Los Angeles, California 90012
                                                                   19

                                                                   20

                                                                   21

                                                                   22

                                                                   23

                                                                   24

                                                                   25

                                                                   26

                                                                   27

                                                                   28
                                                                        12213745.1                                1                                 MOTION
                                                                   Case 2:18-bk-15829-NB       Doc 233 Filed 06/27/19 Entered 06/27/19 15:58:00           Desc
                                                                                                 Main Document    Page 2 of 4


                                                                    1 TO THE HONORABLE NEIL W. BASON, UNITED STATES BANKRUPTCY JUDGE:

                                                                    2           Wesley H. Avery, the duly appointed and acting chapter 7 trustee (the "Trustee") for

                                                                    3 the bankruptcy estate of Philip James Layfield (the "Debtor") hereby submits this Limited

                                                                    4 Opposition ("Limited Opposition") to the Motion for Relief from the Automatic Stay Under

                                                                    5 11 U.S.C. § 362 (Action in Nonbankruptcy Forum) (the "Motion") filed by creditor Daniel

                                                                    6 Tontini on June 18, 2019 [Docket No. 230].

                                                                    7           The Trustee opposes the relief requested in the Motion as there is no benefit to the

                                                                    8 relief and relief will only harm the estate. The Trustee would be forced to litigate the state

                                                                    9 court action, against the best interests of the estate. The Trustee does not believe that

                                                                   10 there is a need to litigate the underlying action. The Trustee does not oppose the Motion

                                                                   11 so long as there is no finding of collateral estoppel against the Trustee because the
Weiland Golden Goodrich LLP
                                                Fax 714-966-1002




                                                                   12 Trustee believes that the creditor, Daniel Tontini, can merely file a proof of claim.
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13

                                                                   14 Dated: June 27, 2019                        WEILAND GOLDEN GOODRICH LLP
                              Tel 714-966-1000




                                                                   15

                                                                   16                                             By: /s/ Jeffrey I. Golden
                                                                                                                      JEFFREY I. GOLDEN
                                                                   17                                                 Special Counsel for Chapter 7 Trustee,
                                                                                                                      Wesley H. Avery
                                                                   18

                                                                   19

                                                                   20

                                                                   21

                                                                   22

                                                                   23

                                                                   24

                                                                   25

                                                                   26

                                                                   27

                                                                   28
                                                                        1213745.1                                     2                                       MOTION
        Case 2:18-bk-15829-NB                     Doc 233 Filed 06/27/19 Entered 06/27/19 15:58:00                                      Desc
                                                    Main Document    Page 3 of 4



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                                            650 Town Center Drive, Suite 600
                                               Costa Mesa, California 92626

A true and correct copy of the foregoing document entitled (specify): Limited Opposition to Motion for Relief for Relief from
the Automatic Stay Under 11 U.S.C. § 362 (Action in Nonbankruptcy Forum)
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
June 27, 2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:




                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) June 27, 2019, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.




                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) June 27, 2019, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 6/27/2019                      Victoria Rosales
 Date                           Printed Name                                                    Signature


            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
        Case 2:18-bk-15829-NB                     Doc 233 Filed 06/27/19 Entered 06/27/19 15:58:00                                      Desc
                                                    Main Document    Page 4 of 4


TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):
Wesley H Avery (TR) wes@averytrustee.com,
C117@ecfcbis.com;lucy@averytrustee.com;alexandria@averytrustee.com
Ryan W Beall rbeall@lwgfllp.com, vrosales@wgllp.com;kadele@wgllp.com
Derrick F Coleman derrick@colemanfrost.com, jennifer@colemanfrost.com;marissa@colemanfrost.com
Beth Gaschen bgaschen@wgllp.com,
kadele@wgllp.com;vrosales@wgllp.com;cbmeeker@gmail.com;cyoshonis@wgllp.com
Jeffrey I Golden jgolden@wgllp.com, kadele@wgllp.com;vrosales@lwgfllp.com;cbmeeker@gmail.com
Karen Goodman legalstaff1@goodman-law.com
Yana G Henriks yhenriks@law-mh.com, rmcmurray@law-mh.com;sridgill@law-mh.com;ashahinyan@law-
mh.com;rmaldonado@law-mh.com;vtorosian@law-mh.com;lawclerk1@law-mh.com;asood@law-mh.com
James KT Hunter jhunter@pszjlaw.com
Roger G Jones rjones@bradley.com
Joel A Osman osman@parkermillsllp.com, gonzalez@parkermillsllp.com
Malhar S Pagay mpagay@pszjlaw.com, mpagay@pszjlaw.com
Faye C Rasch frasch@wgllp.com, kadele@wgllp.com;tziemann@wgllp.com
Damion Robinson dr@agzlaw.com
Jeffrey L Sumpter jsumpter@epiqtrustee.com, jsumpter@cbiz.com
United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
Dennis J Wickham wickham@scmv.com, nazari@scmv.com




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
